DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 03/24/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
	The information disclosure statement filed on 03/24/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 1.98 Content of information disclosure statement.
	(a) Any information disclosure statement filed under § 1.97 shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.
	(2) A legible copy of:
	(i)    Each foreign patent;
	(ii)    Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;

	(iv) All other information or that portion which caused it to be listed.
	It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any resubmission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-14, and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ayers (US 3,301,197) (“Ayers” herein- provided by applicant)

Claim 1
Ayers discloses a method for treating a well in a geologic formation comprising:
	a)    introducing to the well a first composition comprising about 65 wt. % to about 99.5 wt. % of an acid selected from among an alkyl sulfonic acid, and
	b)    introducing to the well a second composition comprising water, wherein the first and second compositions combine in the well to form a third
composition comprising about 20 wt. % to about 40 wt. % of the acid, and
wherein the first composition is unreactive with the formation and the third composition
is reactive with the formation. (i.e. Sample D initial acid /first composition 80%) (Col. 1 lines 38-54 & 74+; col. 2 lines 1-3; Col. 4 lines 3-26; Col. 5 Table II)
 	Since Himes discloses the same alkyl sulfonic acid at 80% injected into a geologic formation following by water, it would form a third solution that would comprise about 20 wt. % to about 40 wt. % of the acid.
"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).
  In re Swinehart, 169 USPQ 226 (CCPA 1971)
   
Claim 2
Ayers discloses the method of claim 1, wherein the third composition increases flow of hydrocarbons from the geologic formation into the well.

Claims 3-4
Ayers discloses the method of claim 1, wherein the geologic formation is a carbonate formation wherein the third composition creates wormholes in the carbonate formation. (Col. 3 lines 14-21; Col. 7 lines 49-57)

Claim 7
Ayers discloses the method of claim 1, wherein the acid comprises an alkylsulfonic
acid. (Col. 1 lines 74+ & Col. 2 lines 1-3)

Claim 8
the method of claim 7, wherein the acid is methanesulfonic acid. (Col. 1 lines 74+ & Col. 2 lines 1-3)

Claims 9-11
Ayers discloses the method of claim 1, wherein the first composition comprises about 65 wt. % to about 80 wt. % of the acid or about 68 wt. % to about 72 wt. % of the acid. or  about 68 wt. % to about 72 wt. % methanesulfonic acid. (Col. 1 lines 74+ & Col. 2 lines 1-3; Col. 5 Table II)

Claims 12-14
Since Himes discloses the same alkyl sulfonic acid at 80% injected into a geologic formation following by water, it would form a third solution that would comprise about the third composition comprises about 25 wt. % to about 40 wt. % of the acid or about 30 wt. % to about 40 wt. % of the acid or about 30 wt. % to about 40 wt. % methanesulfonic acid.
"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).
The method of claim 1, wherein 

Claim 20
Ayers discloses the method of claim 1, wherein the second composition comprises brine, seawater, hydrochloric acid, formic acid, acetic acid, a carboxylic acid , an alkylsufonic acid, a metal chelating agent, a linear polymer, a crosslinked polymer, a gelling agent, an emulsifier, a foaming agent, a defoaming agent, or combinations thereof. (Col. 4 lines 3-26)


Response to Arguments
Applicant’s arguments with respect to Claims 1, 2-4, 7-14, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Heidenfelder et al. (US 2008/0153718 A1)  and further in view of Reyes et al. (US 2012/0097392 Al) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/31/2021